Citation Nr: 0932821	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
fractured third and fourth metacarpal, long finger, left 
hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO decision, which granted 
a claim for service connection for fractured third and fourth 
metacarpal, long finger, left hand.

In June 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Muskogee, 
Oklahoma RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the Veteran submitted a claim for 
entitlement to service connection for tinnitus in February 
2008.  In a February 2008 Report of Contact, the Veteran was 
informed that he was already service connected for tinnitus.  
Accordingly, he withdrew his claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is seeking entitlement to a compensable 
evaluation for service-connected fractured third and fourth 
metacarpal, long finger, left hand.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Board notes that during his June 2009 Travel Board 
hearing, the Veteran stated that he had received medical 
treatment at the Indian Clinic for his fractured third and 
fourth metacarpal, long finger, left hand a week prior to the 
hearing.  The Veteran asserted that x-rays of his hand were 
taken at that time, which revealed that he had arthritis.  It 
does not appear that the claims folder contains records of 
this medical treatment.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  See 38 C.F.R. § 3.159 
(2008).  Therefore, an attempt must be made to locate any 
recent private treatment records relating to the Veteran's 
service-connected fractured third and fourth metacarpal, long 
finger, left hand that have not yet been associated with the 
claims file.

After obtaining any available evidence from the Indian 
Clinic, the Veteran should be scheduled for a new VA hand 
examination.  Although the Veteran had an examination for his 
hand in March 2007, the duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior medical treatment.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any medical 
treatment records from the Indian 
Clinic relating to his fractured third 
and fourth metacarpal, long finger, 
left hand referred to in the June 2009 
Travel Board hearing transcript.  

The RO should also invite the Veteran 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.  After the receipt of any outstanding 
or new evidence, the Veteran should be 
scheduled for a VA hand examination with 
an appropriate expert.  The VA examiner 
should thoroughly review the Veteran's 
claims folder in conjunction with the 
examination and note that such has been 
accomplished in the examination report.  
The VA examination report should detail 
the current level of disability of the 
Veteran's fractured third and fourth 
metacarpal, long finger, left hand.

3.  Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the June 2008 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).




